324 So. 2d 305 (1975)
In re Theodore JOHNSON
v.
STATE.
Ex parte Theodore Johnson.
SC 1537.
Supreme Court of Alabama.
December 4, 1975.
Ralph C. Burroughs, Public Defender, and Joel R. Chandler, Asst. Public Defender, Tuscaloosa, for petitioner.
No appearance for the State.
SHORES, Justice.
Petition of Theodore Johnson for Certiorari to the Court of Criminal Appeals to review and revise the judgment and decision of that Court in Johnson v. State, 56 Ala.App. 582, 324 So. 2d 297, entered after remand, 56 Ala.App. 583, 324 So. 2d 298.
Writ denied.
HEFLIN, C. J., and MERRILL, MADDOX and JONES, JJ., concur.